      1:19-cv-03132-RMG          Date Filed 12/23/19    Entry Number 16    Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

STATE OF SOUTH CAROLINA,

SOUTH CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL,

and

SAVANNAH RIVER MARITIME
COMMISSION,

                       Plaintiffs,                       C/A NO.: 1:19-cv-3132-RMG

v.

UNITED STATES ARMY CORPS OF
ENGINEERS;                                              DEFENDANT GEORGIA PORTS
                                                       AUTHORITY’S LOCAL RULE 26.01
UNITED STATES ARMY CORPS OF                             INTERROGATORY RESPONSES
ENGINEERS, SAVANNAH DISTRICT;

RYAN MCCARTHY, In his official capacity as
Secretary of the Army;

LT. GENERAL TODD T. SEMONITE, In his
official capacity as Commanding General and
Chief of Engineers, U.S. Army Corps Of
Engineers;

MAJOR GENERAL DIANA M. HOLLAND, In
her official capacity as Commanding General,
South Atlantic Division, U.S. Army Corps of
Engineers;

and

COLONEL DANIEL H. HIBNER, In his official
capacity as District Engineer, U.S. Army Corps of
Engineers, Savannah District,

                          Defendants.
      1:19-cv-03132-RMG           Date Filed 12/23/19       Entry Number 16         Page 2 of 4




       Defendant Georgia Ports Authority (“GPA”), by and through its attorneys, respectfully

submits the following answers to Local Rule 26.01 Interrogatories:


(A) State the full name, address, and telephone number of all persons or legal entities who may

have a subrogation interest in each claim and state the basis and extent of said interest.

       ANSWER: None.

(B) As to each claim, state whether it should be tried jury or nonjury and why.

       ANSWER: All claims alleged in the Complaint are nonjury claims.

(C) State whether the party submitting these responses is a publicly owned company and separately

identify: (1) each publicly owned company of which it is a parent, subsidiary, partner, or affiliate;

(2) each publicly owned company which owns ten percent or more of the outstanding shares or

other indicia of ownership of the party; and (3) each publicly owned company in which the party

owns ten percent or more of the outstanding shares.

       ANSWER: Not applicable.

(D) State the basis for asserting the claim in the division in which it was filed (or the basis of any

challenge to the appropriateness of the division). See Local Civil Rule 3.01.

       ANSWER: The location of a portion of the property at issue is located in Aiken
       County, South Carolina.

(E) Is this action related in whole or in part to any other matter filed in this District, whether civil

or criminal? If so, provide: (1) a short caption and the full case number of the related action; (2)

an explanation of how the matters are related; and (3) a statement of the status of the related action.

Counsel should disclose any cases which may be related regardless of whether they are still

pending. Whether cases are related such that they should be assigned to a single judge will be

determined by the Clerk of Court based on a determination of whether the cases: arise from the



                                                   2
      1:19-cv-03132-RMG           Date Filed 12/23/19       Entry Number 16        Page 3 of 4




same or identical transactions, happenings, or events; involve the identical parties or property; or

for any other reason would entail substantial duplication of labor if heard by different judges.

        ANSWER: The Complaint alleges a breach of the Settlement Agreement entered in
        Savannah Riverkeeper v. U.S. Army Corps of Engineers, Civil Action No. 9:12-610-
        RMG.

(F) [Defendants only.] If the defendant is improperly identified, give the proper identification and

state whether counsel will accept service of an amended summons and pleading reflecting the

correct identification.

        ANSWER: GPA is properly identified.

(G) [Defendants only.] If you contend that some other person or legal entity is, in whole or in part,

liable to you or the party asserting a claim against you in this matter, identify such person or entity

and describe the basis of said liability.

        ANSWER: None.



                                                      s/ Rita Bolt Barker
                                                      Rita Bolt Barker (USDC FED ID No. 10566)
                                                      Gregory J. English (USDC FED ID No. 5737)
                                                      WYCHE, P.A.
                                                      200 East Camperdown Way
                                                      Greenville, SC 29601
                                                      Email: rbarker@wyche.com
                                                      gengish@wyche.com
                                                      Telephone: (864) 242-8200
                                                      Facsimile: (864) 235-8900

                                                      Attorneys for Intervenor-Defendant Georgia
                                                      Ports Authority

                                                      Of Counsel:

                                                      Susan H. Richardson (Pro Hac Vice Pending)
                                                      Ronald L. Raider (Pro Hac Vice Pending)
                                                      KILPATRICK TOWNSEND &
                                                      STOCKTON, LLP

                                                  3
    1:19-cv-03132-RMG   Date Filed 12/23/19     Entry Number 16     Page 4 of 4




                                          1100 Peachtree Street,
                                          Suite 2800
                                          Atlanta, GA 30309
                                          Telephone: (404) 815-6500
                                          Facsimile: (404) 815-6555
                                          srichardson@kilpatricktownsend.com
                                          rraider@kilpatricktownsend.com

                                          Paul H. Threlkeld (Pro Hac Vice Pending)
                                          Special Assistant Attorney General
                                          OLIVER MANER LLP
                                          Post Office Box 10186
                                          Savannah, Georgia 31412
                                          (912) 236-3311
December 23, 2019                         pht@olivermaner.com




                                      4
